Name: Commission Regulation (EC) No 140/2001 of 24 January 2001 determining the extent to which applications lodged in January 2001 for import licences for certain pigmeat sector products under the regime provided for by Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  agricultural activity;  animal product
 Date Published: nan

 nan